Citation Nr: 0611769	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-32 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for depression and anxiety.  

REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to June 1974.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

In April 2003, the RO denied the claim of entitlement to 
service connection for depression and anxiety.  

In September 2005, the veteran presented personal testimony 
at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  There is no competent medical evidence of a nexus between 
a current diagnosis of depression and anxiety to the 
veteran's period of active service.  


CONCLUSION OF LAW

The psychiatric disorders of depression and anxiety were not 
incurred in or aggravated by the veteran's period of service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in June 2002, July 2003, February 2004, and March 2005 
complied with the specific notification requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to the claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for entitlement service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for entitlement to service 
connection for depression and anxiety, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA medical treatment records, non-VA medical 
treatment records, and VA examinations.  The veteran has not 
identified any additional evidence pertinent to the claim, 
which is not already of record, and there are no available 
additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran contends that he currently suffers from 
depression and anxiety, which was incurred during his period 
of active service.  He maintains that he received treatment 
for depression and anxiety in 1972 and 1973, which was prior 
to his discharge in 1974.  (See the veteran's May 2002 
statement and the copy of the September 2005 transcript of 
the Board's hearing.)

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The pertinent post-service medical records associated with 
the claims file show that, in June 1975, the veteran was 
assessed with mild anxiety and that he required a medication 
refill for Valium.  On VA examination, dated in February 
1976, the examiner described the veteran as emotionally 
stable.  The medical treatment records from the VA facility 
in Martinsburg, West Virginia, reveal that the veteran was 
diagnosed as having mild anxiety in June 1975 and was 
scheduled to return to the VA outpatient department in July 
1975.  He did not keep the appointment.  (See VA Medical 
Certificate and History, dated in June 1975, and VA 
examination, dated in February 1976.)  

The additional treatment records from the VA facility in 
Martinsburg, dated in 1976 and 1977, reveal that the veteran 
related that he was prescribed Valium for a "nervous 
stomach."  He was asked to participate in therapy and he was 
educated on alternatives to medication for treating anxiety, 
he was also referred to the mental health clinic.  The 
etiology or medical causation of anxiety was not stated in 
these records.  

A November 2000 Consultation Note from R. B Stilwell, M.D. at 
the VA Medical Center (VAMC) in Fayetteville, Arkansas states 
that the veteran was referred for a psychiatric evaluation 
because of stress.  The examiner reported that the veteran 
related having depression for a couple of years; he also 
related having marital problems.  The veteran denied prior 
incidents of depression.  The examiner indicated that the 
veteran meets the Diagnostic Statistical Manual (DSM-4) for 
major depression.  The additional medical treatment records 
from the VAMC in Fayetteville continued to show that the 
veteran was prescribed medication for major depression.  (See 
VA medical treatment records from the VAMC in Fayetteville, 
dated from November 2000 to January 2002.)

A VA Mental Health Clinic Note, dated in June 2002, from R. B 
Stilwell, M.D. shows that the veteran was diagnosed with 
major depression, single episode.  The VA Psychology 
Consultation Note, dated in July 2002, shows that the veteran 
related that much of his nervousness is attributable to an 
incident in service where fellow servicemen stashed drugs in 
a locker that belonged to the him, which was discovered by 
the authorities.  He related that he faced a court martial 
proceeding as a result of the authorities finding drugs in 
his locker.  He also stated that the in-service incident 
resulted in a distrust of other people.  

The veteran also related he was in a motor vehicle accident 
in 1991, and following the accident he experienced some 
difficulty with the dealing with an insurance company and 
became depressed.  Thereafter, he developed even more 
distrust of others and he became very anxious when riding in 
vehicles with others.  The examiner diagnosed the veteran 
with recurrent major depression, rule out generalized anxiety 
disorder.  The examiner noted that the veteran found that his 
environments at home and at work were uncaring.  It is also 
noted that secondary gain issues may play a part in the 
veteran's current clinical picture.  

In September 2003, VA received a medical statement from C. 
Totten, MSW, LCSW at Northwest Counseling and Social Work 
Service, Inc., which shows that the veteran related that he 
jumped out of a helicopter and injured his knee.  The 
statement notes that the knee injury required numerous 
surgeries and the veteran became anxious regarding the 
outcome of the surgeries.  She related that the veteran 
reported that he watched two friends killed in an accident 
when a jeep flipped over in fro not him.  He also reported 
that he was facing court martial just prior to his service 
discharge.  He stated that this was very traumatic prior to 
him being found innocent.  She concluded that working at the 
U.S. Postal Service has continued adding stress to the 
veteran's life and reinforced the pre-existing PTSD.

Additional VA medical treatment records, dated in May 2005, 
continue to show that the veteran was unhappy with his work 
environment and his home environment.  A May 2005 VA 
Admission Note states that the veteran complained of being 
anxious at his place of employment.  The medical treatment 
records do not state the etiology or medical causation of 
anxiety.  

Service medical records are negative for complaints, 
findings, treatment or diagnosis for anxiety and/or 
depression.  Note that on discharge examination, dated in 
June 1974, the veteran did not have a psychiatric disorder.  
His psychiatric examination was reportedly normal.

The question before the Board is whether there is competent 
medical evidence linking depression and/or anxiety to the 
veteran's period of service.  While several reports show that 
the veteran currently has depression and anxiety, none of the 
reports link these conditions to service.  While a social 
worker in September 2003 related that the veteran was anxious 
about the outcome of his knee surgeries, she did not diagnose 
the veteran as having chronic anxiety/depression due to 
service or to his service-connected knee disability.  She 
diagnosed the veteran as having PTSD, it appears, based on 
the veteran's report of witnessing two of his friends killed 
in a jeep accident.  A claim of service connection for PTSD 
is not currently before the Board.  If the veteran is 
interested in pursing a claim of service connection for PTSD, 
he will have to file a separate claim of service connection 
for PTSD, as this disability is governed by legal provisions 
which are different than ones for a claim for a general 
psychiatric disability.

The Board notes that the veteran identified several service 
medical providers from which he received treatment for 
depression and anxiety.  The RO properly requested records 
identified by the veteran; however, a review of the claim 
file reveals that negative responses were received for 
records requested from the El Toro Marine Corps Air Station 
and the Long Beach Naval Station and Hospital.  He identified 
these facilities as facilities at which he received treatment 
for depression and anxiety in 1972 and 1973.  The veteran was 
informed of the evidence necessary to substantiate the claim 
and he was invited to submit evidence on his own behalf; 
however, to date, he has not submitted any competent evidence 
that would tend to show a relationship between depression and 
anxiety, and his period of active service.  

Regarding depression, the evidence shows that a diagnosis of 
depression was shown many years after service, in November 
2000, and there is no evidence of a nexus that links the 
diagnosis of depression to his period of service.  The 
veteran's complaints of depression primarily include 
references to his family and home environment, as well as his 
employment situation during the time in which he was 
employed.  Note that the record demonstrates that the veteran 
held employment with the U.S. Postal Service; however, he is 
no longer employed.  (See the copy of the September 2005 
transcript of the Board's hearing.)

In relating the history of his depression, the veteran 
provided details of an incident that occurred in service, 
which he claims resulted in a distrust of people.  There is 
no evidence of a nexus linking the diagnosis of depression to 
the incident that he claimed occurred during his service.  
The medical evidence shows that the veteran related that he 
became depressed after being involved in a motor vehicle 
accident in 1991, many years after service.  The Board 
reiterates that the evidence of record fails to establish a 
link between the diagnosis of depression and the veteran's 
period of service.  

The Board recognizes that the evidence shows that the veteran 
was diagnosed with mild anxiety in 1975, shortly after his 
period of service.  In the veteran's case, the presence of a 
disability, alone, even if shown shortly after service, is 
not a sufficient basis upon which service connection can be 
granted.  Competent evidence of a nexus between the diagnosis 
of anxiety and the veteran's period of active service is also 
required.  In the veteran's case, the evidence fails to show 
the requisite nexus.  Additionally, the evidence failed to 
show that the veteran had a psychosis within one year 
following his service discharge, therefore service connection 
on a presumptive basis is not warranted.  .See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from depression and 
anxiety, which was incurred in service.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board concludes that absent competent evidence of a nexus 
opinion linking the diagnosis of depression and anxiety to 
the veteran's period of active service, entitlement to 
service connection for the claimed psychiatric disorders is 
not warranted.  In reaching this conclusion, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for depression and 
anxiety.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application 


in the instant case.  See generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for depression and anxiety 
is denied.  


____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


